Exhibit 31.2 CERTIFICATION I, Jean-Louis Casabonne, certify that: 1. I have reviewed this report on Form10-K/A of hopToInc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/ JEAN-LOUIS CASABONNE Jean-Louis Casabonne Chief Financial Officer April 30, 2015
